 172DECISIONS OF THENATIONALLABOR RELATIONS BOARDBase Services,Inc.andNational Association of Gov-ernment Employees,affiliated with Service Em-ployees InternationalUnion,AFL-CIO. Case17-CA-1394August 21, 1989DECISION AND ORDERBY MEMBERSCRACRAFT,HIGGINS, ANDDEVANEYOn May 22,1989,Administrative Law JudgeWilliam N.Cates issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party filed a brief in oppositionto the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent was a suc-cessor employer to the United States Army andthat it violated Section 8(a)(5) and(1) of the Actby refusing to recognize and bargain with theUnion as the representative of a unit of the Re-spondent'smaintenance and supply employees. Wedisagree.Specifically,we find that the evidencedoes not establish that a majority of the Respond-ent's employees in either(1) the expressly allegedunit of maintenance and supply employees,or (2) aunitof maintenance,supply,transportation, andquality control employees,had been employed ineither of the units previously represented by theUnion at Fort Leonard Wood.'Prior to the Respondent's start up of operationson June 1,1988,2 the Army employed approxi-mately 300-340 people in the Directorate of Logis-tics(DOL) at Fort Leonard Wood.Just prior toJune 1,269 of the DOL workers were wage-gradeemployees represented by the Union in the first ofthe bargaining units set forth in footnote 1, supra.As of June 1,theRespondent took over themaintenance,supply,transportation,and qualitycontrol functions previously performed in theDOL, and also created three small new depart-ments:contract administration,employee relations,and accounting and finance.As of the pay periodending June 5, the Respondent employed 239 non-supervisory employees.3The parties stipulated thatat the time the Respondent commenced operationson June 1 a majority of its work force was com-prised of individuals who had previously workedfor the DOL prior to June 1,as employees of theFederal Government.As seen,however,the DOLwas comprised of more than wage-grade employ-ees represented by the Union.Thus, the fact that amajorityof the Respondent'semployeeswereformer DOL employees does not, under the instantcircumstances,necessarily mean that a majority oftheRespondent's employees were former DOLwage gradeemployees,represented by the Union.Indeed,the record reflects that they were not. Ofthe 239 nonsupervisory employees employed bythe Respondent as of the pay period ending June 5,just after the Respondent's June 1 takeover of op-erations from the DOL, only 109(46 percent) ofthem were former DOL wage-grade employees,represented by the Union.As indicated,although the Respondent took overperformance of the maintenance,supply,transpor-tation,and quality control functions previously per-formed by civilian employees of the Army (andadded contract administration,employee relations,and accounting and finance functions),the com-plaint alleged and the judge found that a unit ofonly the Respondent'smaintenance and supply em-ployees was appropriate.4 In a unit limited to theiPrior to the June 1,1988 takeover by private employers(includingthe Respondent)of functions formerly performed by civilian employeesof the United States Army at Fort Leonard Wood,the Union representedtwo separate bargaining unitsaAllWage Grade employees of United States Army TrainingCenter Engineer and Fort Leonard Wood,and all Wage Grade em-ployees of the United States Army Health Services Command andthe United States Army Communications Command with duty sta-tion at Fort Leonard Wood,Missouri,except employees of the Com-missary Sales Store,employees engaged in Federal personnel workin other than a purely clerical capacity,management officials,super-visors and guards as defined in the Orderb Included all nonsupervisory employees of the U S.Army Com-missary Store at Fort Leonard Wood,Missouri. Excluded employeesengaged in Federal personnel work in other than a purely clericalcapacity,temporary intermittent (WAE) employees, confidential em-ployees,managers,supervisors as defined in the Order,and generalschedule employees of the Control Section,Fort Leonard Wood,Missouri Commissary Store2 All dates are 1988 unless otherwise stated.9 The Respondent employed 261 employees as of the pay periodending June 5 The Respondent'sprojectmanager at Fort LeonardWood,Pete McKinney, testified that a total of 22 of them were in super-visory positions; however,McKinney did not specifically identify these22 individuals.4 The Respondent excepts to the judge'sfinding that a unit of onlymaintenance and supply employees is appropriate.The Respondent as-serts that the record does not establish that the maintenance and supplyemployees have a community of interests distinct from the Respondent'stransportation and quality control employees.In reply,the Union arguesthat"quite plainly these [transportation and quality control] employeesare included in the appropriate unit," because the maintenance andsupply functions described in the unit found to be appropriate actuallyinclude the Respondent's transportation and quality control functionsIn light of the record evidence referred to above, it is not clear whythe complaint alleged and the judge found that a unit of only the mainte-nance and supply employees is appropriate However,in light of ourfinding below that the Union did not have majority status in either unitContinued296 NLRB No. 23 BASE SERVICESRespondent'smaintenance and supply employees,only 77 (39 percent) of the 196 totalmaintenanceand supply employees employed by the Respond-ent as of the pay period ending June 5 were formerDOL wage-grade employees represented by theUnion.In a unit including the Respondent'smainte-nance,supply, transportation,and quality controlemployees,only 108(43 percent)of the total 253maintenance,supply,transportation,and qualitycontrol employees employed by the Respondent asof the pay period ending June 5 were former DOLwage-grade employees representedby the Union.5The record does not show whether any (and if so,how many) of either(1) the Respondent'sotheremployees employed asof pay periodending June5, or (2) any additional employees hired by the Re-spondent prior to the July 15 close of its initialhiring program,were previously represented by theUnion innon-DOLjobsin either of the two unitsrepresented by the Union prior to June 1.Thus, therecord fails to establish that at any time material amajority of the Respondent'swork force in eitherthe alleged unit of maintenance and supply employ-ees, or in a unit of maintenance,supply,transporta-tion,and quality control employees,was comprisedof employees formerly represented by the Union.Accordingly,we find and conclude that the Re-spondent was under no obligation to bargain withthe Union,and that it did not violate the Act as al-leged by refusing to do so.6ORDERThe complaint is dismissed.configuration(i e.,with or without transportation and quality control em-ployees),we find it unnecessary to resolve the unit question in this pro-ceeding5Only one ofthe eight contract administration,employee relations,and accounting and finance employeesemployed bythe Respondent as ofpay periodending June 5 was a formerDOL wage-grade employee.6NLRB v Burns Security Services,406 U.S 272, 281 (1972),UntiedMaintenance& Mfg.Co., 214 NLRB 529, 532-534 (1974). See generallyFall River Dyeing Corp. v. NLRB,482 U.S 27, 46-47 and fn 13 (1987) Inlight of our findings and conclusionsabove,we find it unnecessary topass on the judge's discussionof any of theother issues potentially raisedin this caseRichard C. Auslander, Esq.,for the General Counsel.James G. Baker,Esq. (Spencer, Fane,Britt&Browne),ofKansas City, Missouri,for the Company.Brent J.Jaimes,Esq.,of St. Louis, Missouri, for theUnion.DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thiscasewas triedbeforeme in Mission(Kansas City),173Kansas, onFebruary 21 and 22, 1989,1pursuant to acomplaint and notice of hearing(complaint) issued bytheRegionalDirector for Region 17 of the NationalLaborRelations Board(Board)on November9, 1988.2The complaintisbased on a chargefiled on July 18 bythe NationalAssociation of Government Employees, af-filiatedwith Service EmployeesInternationalUnion,AFL-CIO (Union). The complaintalleges Base Services,Inc. (Base orCompany)has engaged in certain violationsof Section8(a)(5) and(1) of the National Labor Rela-tionsAct (the Act or NLRA).The centralissue hereiniswhetherBase is a successorundertheAct to the United States Army (the Army)thereby havingan obligation underthe Act torecognizeand bargainwith the Union whichhad beenthe collec-tive-bargaining representative of certainemployees of theArmy. There are other related or inextricably inter-twined issues suchas;whether there shouldbe a legalpresumptionof successorshipunder the Board's tradition-al test forsuccessorshipwhen the prior employer wasthe Federal Government (the Army)and the subsequentemployer (Base) is from the privatesector;whether alabor organization organized pursuantto the FederalLaborRelationsAct (FLRA) withthe representationalpowerspermitted under thatAct shouldbe considered alabor organizationwithinthemeaningof the NLRA;whether employees would desirecontinued representa-tionby a sucha organizationwiththe expanded negoti-ating powersitwould have under the NLRA; whetherthe successor unit is so fragmented as to be inappropri-ate; and whetherthere is evidenceto rebuta presump-tionthe Unioncontinuesto enjoy majoritystatus in thesuccessor unit.All parties were afforded full opportunityto examineand cross-examine witnesses,to argue orally, and tosubmitbriefs.Briefswhich havebeencarefully consid-ered weresubmittedby counsel for the General Counsel,the Union,and Base.3On the entire record, includingmy observation of thedemeanorof thewitnesses,I conclude below,after exam-ining the relevant evidence and applicable legal princi-ples, that thereis no impedimentto the finding, which Imake, that Base is the successorof the Army andis obli-gated to recognize and bargainwith the Union for itsemployees in the unitwhichis appropriatefor collective-bargaining purposes.4i I granted Base's request on the second day of trial to sever this casefrom Harbert International Services(Harbert),Case I7-CA-13953sAll dates herein are 1988 unless otherwise indicatedSubsequent to filing its brief in this matter, Base through its counselasked that I consider certain calculations set forth in a letter dated April18, 1989,that should have been included at p 10 of its brief.On April 21,1989, counsel for General Counsel moved that I reject Base's calculationsas being untimely,egregiously contrary to record stipulations, and an at-tempt by Base to offer additional facts into the record.On April 27,counsel for Base objected to counsel for the General Counsel'smotioncontending the assertions made by counsel for the General Counsel wereincorrect I have considered Base's calculations as nothing more than acorrection to its brief4 The appropriate unit is-All employees of Base performing maintenance and supply for thetraining and troop areas of the United States Army base in FortLeonardWood,Missouri, but excluding office clericals employees,Continued 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTIONBase is a corporationwith an officeand principal placeof business in Paramus,New Jersey.It is engaged in thephysicalmaintenanceof militarybases, including theArmy base in Fort Leonard Wood,Missouri.5Since onor about June1,Basehas performedservices valued inexcess of$500,000 for the Army at its Fort LeonardWood,Missouri, base and haspurchased and receivedproducts,goods, and materialsat that facilityvalued inexcess of $50,000 directly frompoints outsidethe Stateof Missouri. The complaintalleges, andIfind,that Baseis,and at all times material herein has been, an employerengaged in a businessaffectingcommercewithin themeaning of Section2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONThe complaintalleges,the evidenceestablishes,6 and Ifind, the Unionis,and at times material herein has been,a labor organizationwithinthe meaningof Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsOn October 29, 1968, the Army, under authority ofExecutiveOrder 10988,voluntarily recognized7 theUnionas the collective-bargaining representative of allwage grades employees employed in various directoratesat Fort Leonard Wood, Missouri. Thereafter, an Amend-ment of Recognition issued amending the unit descrip-tion to conform to requirements of Executive Order11491. These employees have been covered by a series oflabor agreements between the Union and the Army. Themost recent agreement by its "roll-over" provisions is ef-fective until November 1990. Prior to June 1, the Unionrepresented approximately 763 wage grade employees incertain general areas at the base, namely,Headquarters,USA MedicalDepartmentActivity, US Army Commu-nicationsCommand-Fort LeonardWood, US ArmyCommissary, and US Army Training Center Engineerand Fort Leonard Wood.The wage grade employees in the Army TrainingCenter functioned in separate identifiable groupings ofemployees.Those wage grade employees that were uti-lized to perform maintenance on equipment and to issuesupplies to and provide transportation for the Armytroopsoperated under the Directorate of Logistics(DOL). Thereare a total of approximately 12 differentdirectorates at the base.Base was selected,after a cost-professional employees,guards, supervisors as defined in the Act,and all other employees.8 The Company'sFort Leonard Wood,Missouri, location is the onlylocation involved in the case sub judice6 Evidence on the Union's status as a labor organization within themeaning of the Act is more fully addressed later in this Decisionr The parties stipulated at trial that"A review by all parties of thedocuments and evidence,including evidence in the possession of theCharging Party,does not establish conclusively whether NAGA had ma-jority support in the unit for which it was recognized in 1968 or thereaf-ter."effective studyand pursuant to a bidding process, to bethe contractor to perform the functions previously per-formed atthe Army Training Center by DOL.Base as-sumed those functions on June 1.8 Just prior to June 1,therewere approximately 269 wage grade employeesemployed in DOL.9 As of June1,Base employed 239rank-and-fileemployees.At the timeBase commencedoperations and at relevant timesthereafter, a majority ofitsrank-and-file employeeshad previouslybeen em-ployed in DOL.1 ° At relevanttimes, Base employed 8managers,22 workingleadpersons/supervisors,2 qualitycontrolemployees,2 exempt employees,and 1 account-ant.Only oneof Base's eight managershad previouslyworkedas a managerwith DOL. Thatmanager occu-pied the same positionatDOL that he currently occu-piesforBase.Three of Base's 22 working lead-persons/supervisorswere supervisorsatDOL in thesame positionsthey currentlyoccupy at Base.Fromits inception, Base has utilized seven separate de-partments in its operations.Those sevendepartments are:maintenance,transportation,supply,quality assurance,contractadministration,finance and accounting,and em-ployee relations.The latter three departments did notexistatDOL. The vast majorityof Base's employees areemployedin thefirst four abovelisted departments. Baseonly employsone rank-and-file employee in each of thelatter three departments.Sixty percent of the jobclassifi-cationsutilized byBase are essentially the same as thosepreviously utilized by DOL, while 40 percentare somewhat differentin that somejob classifications have beenconsolidatedwith others thereby enhancing the jobdutiesfor employees occupying the combinedclassifica-tions.Baseprovidesthe samebasic services for theArmy that DOL had.In additionto the above,Base per-forms some maintenance on target ranges atthe base thatemployeesatDOL had not previouslyperformed. Basehas, however, been able to absorbthe target range main-tenancewithout the need forany additional employees.Base operatesout ofthe same facilities and utilizes thesame equipmentthatDOL utilized. The employees ofBaseworkessentially the samehours thatthe employeesinDOL workedand the customerfor whom the work isperformed,namely theArmy, isthe same as it had beenwith DOL.The Union,while representingemployees at DOL andother directorates, did not have the authorityto bargainwith the Armyconcerning,among other things, wages,cost of living increases,overtime pay, pension or retire-ment plans,healthor life insurance coverage,vacation8 At the same time and pursuant to the same process,Harbert was se-lected as the contractor to perform the functions of the Directorate ofEngineering andMaintenance(DEH) The wage grade employees inDEH performed buildings,roads,and ground maintenance.The matterrelated to Harbert is covered in a companion case(17-CA-13953).A sep-arate decision will issue in that case9 I am not unmindful that Union Representative Garold Lawson esti-mated there were approximately 240 such employeesHowever, G CExh 4,a computer-generated printout of the employees as of October 30,1987. reflects approximately 269 such employees.Lawson testified thelist,with possible minor changes,was accurate until just prior to June 1.Lawson placed the total number of employees utilized in DOL that theUnion represented prior to June 1 at approximately 300 to 34010 Base had hired all the employees it intendedby July 15 BASE SERVICESpay, holidays, or the accrual of sick leave. The Unionwas permitted to, and did in fact, bargain with the Armyconcerning the taking of sick and vacation leave as evi-dence by the collective-bargaining agreement that cov-ered, among other employees, those employed in DOL.The Union had the authority to bargain with the Armyconcerning training provided employeswith DOL. TheUnion could challenge the compelling need for Army-wide directives that affected DOL or other covered em-ployees before such directives or regulations were insti-tuted, however, once the Army established a compellingneed for any regulations, the Union's right to challengethe directives or regulations ended. The Union couldthereafter only bargain with the Army about the imple-mentation of such directives or regulations. The Armywas not required to bargain with the Union concerningthe need for layoffs among, for example, the employeesinDOL; however, certain of the procedures to be fol-lowed in reductions in force were subject to negotia-tions.The Union through its various locals represents Feder-alsector employees pursuant to the FLRA, privatesector employees pursuant to the NLRA, and state em-ployees pursuant to statutes of the States involved. Thescope of the Union's bargainingauthority is governed bythe employment status(i.e.,Federal,state, or private en-terprise) of the employees involved.The Union asked for recognition and bargaining onJune 1.Base, ina letter dated June 14, rejected theUnion's request stating it had no obligation to recognizeor bargainwith the Union.B. Discussion, Analysis, and ConclusionsIt is settled law under the Board and court's traditionaltest that when a new employer takes over the business ofa formerly unionized operation and does so with a sub-stantial and representative complement of bargaining unitemployees, a majority of whom had been similarly em-ployed by the predecessor, the new employer will beconsidered a "successor employer" and will inherit cer-tain of the predecessor's bargaining obligations. The obli-gations the successor inherits includes recognizing andbargaining in good faith with the union but does not binditto the predecessor'scollective-bargaining agreementwith the union.NLRB v. Burns Security Services,406U.S. 272 (1972), andFall River Dyeing Corp. v. NLRB,482 U.S. 27 (1987). In determining whether there is "sub-stantial continuity" between the enterprises, the Court-approved approach has been to consider the totality ofcircumstanceswithcareful consideration given, but notlimited to, the following factors: (1) whether there hasbeen a continuation of the same business operations; (2)whether the new employer utilizes the same facilities asthe previous employer; (3) whether the new employerutilizes the same or substantially the same work force; (4)whether thesamejobs exist under thesameworkingconditions; (5) whether the new employer utilizes thesame or substantially the same supervisors;(6)whetherthe new employer utilizes thesamemachinery, equip-ment, and/or methods of production; (7) whether thenew employer manufactures the same products, offersthe same services,and/or has the same customers; and175(8)whether there has been a hiatus between the previousand the new employer's operations. None of these fac-tors is dispositive.SeeNLRBv.Band-Age, Inc.,534 F.2d1 (1st Cir. 1976), cert. denied 429 U.S. 921 (1976). Thesefactors must be viewed from the employees' perspective,that is whether their job situation has so changed thatthey would change their attitudes about being represent-ed.See Derby Refining Co.,292 NLRB 1015 (1989), seealsoNLRB v. Security-Columbian Banknote Co.,541 F.2d135 (3d Cir. 1976). A mere change in ownership withoutan essential change in working conditions would not belikely to change employee attitudes about representation.NLRB v. Burns Security Services,supra at 278-279. Thepresumption about employee attitudes toward representa-tion is necessary to promote stability during changes ofemployers and to reduce industrial strife. As the BoardstatedinDerby Refining Co.,supra:Both the Union and the employees are vulnerableduring this period and hard-earned bargained-forrights can easily be diminished.Fall River DyeingCorp. v.NLRB,482 U.S. 27, 39 (1987). Employees,especially during such times, are worried about re-taining their jobs and may shun the union if theyfeel it will help their chances of doing so. If no pre-sumption existed, corporate transformation could beused to avoid the union and exploit employees'fears. Id. Such a situation would not be conduciveto industrial peace.The Board is not precluded from finding that succes-sorship status exists simply because the predecessor wasnot covered by the Act. Cf.BoeingCo.,214 NLRB 541,548, 559 (1974). Likewise the Board has held that a merediminution in the employee compliment of the bargainingunit does not relieve the successor from its duty to bar-gain,e.g.,Lloyd Flanders,280 NLRB 1216, 1219 (1986).Nor does the fact the successor only takes over a portionof the operations of the predecessor preclude a succes-sorship finding. See G.T. and E. Data Services Corp.,194NLRB 719, 720-721 (1971). As noted inStewart GraniteEnterprises,255 NLRB 569, 573 (1981), and alluded to inLouis Pappas'Restaurant,275 NLRB 1519(1985):[I]t is established that successorship obligations arenot defeated by the mere fact that only a portion ofa former union-represented operation is subject tothe sale or transfer to a new owner, so long as theemployees in the conveyed portion constitute a sep-arate appropriate unit, and they comprise a majorityof the unit under the new operation. [Case citationsomitted.]Before focusing on the successorship issue it is helpfulto address the Company's contention that the Unionherein is not a labor organization within the meaning ofthe Act.Section 2(5) of the Act defines a "labor organization"as:[A]ny organization of any kind, or any agency oremployee representation committee or plan, in 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhich employees participate and which exist for thepurpose, in whole or in part, of dealing with em-ployersconcerninggrievances,labordisputes,wages, rates of pay, hours of employment,or condi-tions of work.Thus, alabor organization must be onein whichemploy-ees participateand whichexistsforthe purpose ofdealingwithemployersconcerning grievances,labor disputes,wages, rates of pay, hours of employment or conditionsof work.See, e.g.,United Truck &Bus ServiceCo., 257NLRB 343 (1981).It is clear that the Union hereinadmits to membership and represents employees from,among other sectors, the private sector.Thus, itexists, inpart,as an organization in which employees,within themeaning oftheAct,participate,and it deals with em-ployers,within the meaningof theAct, concerning therequisite matters outlined in Section2(5) of the Act.The particularlocal-R14-32-thatthe Union had des-ignated to deal with the predecessor(the Army)has pro-visions in its constitution and bylaws relating to member-ship qualifications.The membership qualifications setforthat article II are:Section 1.Qualifications:Any person,male orfemale,who is presently employedby theFederalGovernmentof the UnitedStates or retired fromgovernment service(as provided for in the NationalConstitution and By-laws)shall be eligible to join ormaintainmembership in the National AssociationsofGovernment Employees regardlessof creed,race, color, age or national origin.Thus, at firstglance it would appear thatLocal R14-32does not admit non-Federal government employees tomembership and as suchwouldnot be an organization inwhichemployees,as defined in the Act, participate.However, theprovision in question for membership byFederal Government employees is not exclusive as wasthe case inUnited Truck &Bus ServiceCo., supra, wherethe Boardfound the Unionin that case not to be a labororganization within the meaning ofthe Act,because pri-vate sector employees were prohibited from membershipin that union.There isnothing inLocal R14-32's consti-tution and bylaws that absolutely prohibits membershipby non-Federal employees.Although Local R14-32'spresident,Leonard Johnson,testified that in order to bea member ofLocalR14-32 onehad to be employed byor retired from the Federal Government such overall ex-clusion of non-Federal employees is not setforth in orrequiredby the Local's constitution and bylaws.Further-more, the Union,includingLocal R14-32, hasby its ac-tions herein, clearly expressed a willingness to representthe employees in question.It is this willingness anddesire to represent the employees in question that is thecontrolling factor, rather thanLocal R14-32's constitu-tional ability to do so.SeeGino Morena Enterprises,181NLRB808 (1970).Thus,I conclude that the Union (in-cluding designatedLocal R14-32)is a labor organizationwithin the meaningof the Act.""I I In any event,the evidence indicates theUnion designates it localsdepending on the employmentsector of the employees involved Thus,Turning now to the successor issue I shall considerthat issue under the traditional approach to such casesbefore addressing Base's contention the Board's legalpresumption of successorship should notapply where thepredecessor was the Federal Government and the newemployer is from the private sector.In applying the tra-ditional successorship test, I am not unmindful that someof the various factors overlap.Ihave, where it has beenappropriate for discussion and analysis purposes,consoli-dated factors.It is clear that when Base began operations on June 1,itdid so with a representative complementof its workforce employed,a majorityof which were former DOLemployees.I am persuaded the employees viewed Base'soperations as a continuation of the servicesperformed byDOL. Inthat regard,Base provides the same services tothe same customer-the Army-that DOL provided.Base doesprovide theadditional service of maintainingthe target ranges at the base, however, such additionalduties did not necessitate the hiring of any additional em-ployees.Base operates out of the same facilities utilizingthe same equipment and working essentially the samehours as had the predecessor,DOL. The organizationaldifferences established by Base such as its departments ofcontract administration,finance and accounting,and em-ployee relations are each staffed with only one unit em-ployee each.Viewedfrom the employees' perspective,these changes were not so dramatic as tolikely affecttheir views or attitudes about being represented by theUnion.Sixtypercent ofthe jobclassifications utilized byBase are substantially the same as those that had beenutilizedatDOL.In the 40 percent that are different, thedifferences are only that the job classifications are moreenhanced in that employees in these classifications maybe performing a consolidation of duties that were previ-ously performed by separate classifications at DOL.These classification consolidations were motivated by ef-ficiencyconsiderations and not due to any changes in thetypes ofwork performed or servicesprovided. The evi-dence establishes that other changes made by Base arealso insignificant.For example,DOL utilized a timekeeper to maintain time cards and employees were onlyrequiredto sign them at the endof the workweekwhereas Base requires its employeesto fill out their owntimecards daily.I also view as a minor change the factBase in reviewingworkthe customer finds fault with orrejects brings its employees in direct contactwith thecustomer whereas underDOL the employeeswere givenwritten"pink slip" type notificationsof anyproblems onwork theyhad performed.Ido not view as negating afinding that Base is the successorof DOLthat only oneof its eight managershad worked for DOLand onlythree of its22workingleadpersons/supervisors hadworkedatDOLin the same positionstheyhave at Base.The overallcontinuity of the business operation viewedfrom the employees'perspective remains substantiallyunchanged notwithstandingthe factthe overall supervi-sion is somewhat changed.no impediment to the Union representing the employees in questionexists. BASE SERVICESFinally,I note Base commenced providing the servicesDOL had providedwithout a hiatus between operations.The unit of all maintenance and supply employees atBase is classically appropriate.Accordingly,under thetraditional approach to successor cases, I conclude andfind Base is the successorof DOLand as such has an ob-ligation to recognize and bargain in good faithwith theUnion.I shall now consider whether the traditional successor-ship doctrine,under which I find Base to be a successor,should apply in a situation such as herein,where thepredecessor was the Federal Government and the suc-cessor is from the private sector.I am persuaded the traditional successorship test is theproper one to be applied in the instant case notwithstand-ing the fact the predecessor-the Army-was not an em-ployerwithin the meaningof theAct. Imposing succes-sorship in the instant situationfulfills thepurposes of theAct by fosteringstability and harmony in labor relationsfor an employer(Base)who is coveredby the Act andwhichrenders services to a customer(the Army) that di-rectlyaffects national defense.To failto apply the tradi-tional successorship test in the instant case, merely be-cause the predecessor was from the public sector, wouldplace form over the substantive goals of theAct. Stateddifferently,the employees of Basewhichare currentlycovered by the Actmay not be denied the benefits thatarise under the successorship doctrine simply becausetheir former employer was fromthe publicsector.Em-phasis in successorship cases must be placed upon a de-termination of continuity of the enterprise rather thanupon the source of such employment.In summary, I findthat the fact the predecessor and theUnion's labor agree-ment was governedby the FLRA doesnot vitallyimpede the finding,which I make,that Base is the suc-cessor ofthe Army.I shall next consider whether there has been fragmen-tationof theunit such as would preclude imposing asuccessorship obligation upon Base.First,I note succes-sorship obligations are not defeated simplyby the factthat only a portion of a former unionized operation istaken over by a new employer so long as the employeesin the conveyed portion constitute a separate appropriateunit and they comprise a majorityof theunit under thenew operation.In the case sub judice there were ap-proximately 763 employees in the overall unit at the basewith bargaining unit employees working in approximate-ly 12 differentdirectorates.' 2 As is noted throughout thisDecision the directorate involved hereinisDOL. Justprior toJune 1, there were approximately 269 wagegrade(300 to 340total)employeesinDOL. As of June1,Base employed239 workers (plus 22 working lead-persons/supervisors).It is clear thatDOL functioned asa separate and identifiable work group of the overall unitat the base and had a clearly establishedworkobjectivewhich was to perform maintenance on equipment andissue supplies to and provide transportation for armytroops at the base. Base assumed those same functions for12 Directorates at the base are generally best described as departmentsor bureaus of the base with certain distinct functions or missions to ac-complish177theArmy atthe base.Although Base only acquired aportionof the functions of the overallunit at the prede-cessor it nonetheless assumed a separateand distinct por-tion.The unit of employeesatBase is not that signifi-cantly smallerthanthe directorate(DOL) it replaced.Thus,I concludeand find therewas not aninappropriatefragmentationof a previouslyhomogeneousgrouping ofemployees suchas to preclude imposing successorshipobligations upon Base.Where thereis substantialcontinuity between the em-ployingenterprises and a successor(suchas Base)hires amajority of thepredecessor's (theArmy's)unionizedworkforce a continuing desire for representation is pre-sumed.A question, however, arisesin the instant case astowhetherthere is anythingthatwould rebut that pre-sumption.Ifind thereis insufficient evidenceto over-come thepresumption.In attemptingto rebut the pre-sumption Base contendsthere are such drastic differ-encesbetweenthe bargainingrights of Federaland pri-vate employees that it is simply inappropriate to assumethatworkers who selected a Federalunionwould desireto have thatsome organization representthem in the pri-vate sector.Base points out what it asserts are some ofthese drastic changes.Basenotes the Union did not havethe rightto call a strike against thepredecessor (theArmy)and arguesitwould beunreasonable to assumethat the employees would now desire to have an exclu-sive bargaining agentwith that authority.Base arguesthat becausethe Union did not have the authority to bar-gain withthe predecessorconcerning wages and certainfringe benefitsitwas nothing more than a "mere om-budsman"compared to a labor organization under theAct, andas suchitwouldbe inappropriate to presumethe employees wouldstilldesire union representation byan organizationwith the enhancedbargainingrights thisUnion would havein theprivate sector. I reject theCompany'sabove outlined contentions becausethey areinvalid and speculative.While bargainingin theFederalsector ismuchnarrower than the obligations imposeduponprivate employers by the NLRA,I am nonethelesspersuaded no reason exists to presume these formerpublic sector employees would reject having the Unionas their bargaining representativesimplybecause the rep-resentative'sbargainingpowers havebeen increased.Base's contention that expanded bargaining rights undertheAct were not contemplated by the former publicsectoremployeesand as such might cause themto rejectthe Unionis speculative. Simply stated,Ifind no reasonto concludethat an increase in bargaining rights andpowers wouldcause the employees of Baseto reject theUnionas their bargaining representative.Base makes two additional contentions it asserts rebutsthe presumption of a continuing desireby its employeesto be representedby the Union, both of whichare with-out merit.First,Base points outtherewere few dues-paying membersin the overallunit atthe predecessor.While thiscontention is true(as of June1 therewere 154dues-paying members in the unitof approximately 763employees) union membership is not anaccurate or con-trolling indicatorof employeesdesirefor unionrepresen-tation.Employees may desirethe benefitsof unionization CDECISIONS OF THE NATIONAL LABOR RELATIONS BOARD178without any of the expenses related thereto.Second,Base asserts the Union has no experience in representingprivate sector employees and that it would be "absurd"to presume its employees desired this "totally inexperi-enced"organization to be their collective-bargaining rep-resentative.Assuming arguendo that the Union lacks ex-perience in the private sector,a finding of which I amunwilling to make, such would not preclude it from serv-ing as the collective-bargaining representative for Base'semployees.Furthermore, there is nothing to indicate theUnion had not represented the employees of the prede-cessor in collective bargaining,grievance handling, andstatutory appeals to the fullest extent possible under theFLRA.Therefore,the employees may well expect acontinuation of representation to the fullest extent possi-ble from the Union as their representative in the privatesector.Accordingly,a lack of private sector experience,even if established,would not standing alone rebut thepresumption the employees still wish to be representedby the same union they had designated and selected atthe predecessor.In summary,and as noted at the beginning of this deci-sion,I find Base is the successor of the Army and is obli-gated to recognize and bargain with the Union for itsemployees in the unit which is appropriate for collective-bargaining purposes.CONCLUSIONS OF LAW1.Base Services,Inc. is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.National Association of Government Employees, af-filiatedwith Service Employees International Union,AFL-CIO isa labor organization within the meaning ofSection 2(5) of the Act.3.Base Services,Inc. is the successor of the mainte-nance employing entity (DOL) of the United StatesArmy at Fort Leonard Wood,Missouri.4.All employees of Base performing maintenance andsupply for the training and troop areas of the UnitedStates Army base in Fort Leonard Wood, Missouri; butexcluding office clerical employees,professional employ-ees,guards,supervisors as defined in the Act, and allother employees constitute a unit appropriate for collec-tive bargaining within the meaning of Section 9(b) of theAct.5.National Association of Government Employees, af-filiatedwith Service Employees International Union,AFL-CIO hasbeen, and is,the exclusive representativeof all employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.6.By refusing on or about June 14,1988, and at alltimes thereafter,to recognize and bargain collectivelywith the above-named labor organization as the exclusiverepresentative of all its employees in the appropriateunit,Base has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Base has engaged in certain unfairlabor practices,I shall order it to cease and desist and totake certain affirmative action designed to effectuate thepolicies of the Act.I shall order Base to recognize and, on request,to bar-gain with the Union as the exclusive representative of allits employees in the appropriate unit, which unit is de-scribed elsewhere in this decision.I shall also order thatBase post a notice to employees attached as an appendixfor 60 days in order that employees may be apprised oftheir rights under the Act and Base's obligation toremedy its unfair labor practices.On these findingsof fact,conclusions of law, and onthe entire record,I issue the following recommended' 3ORDERThe Company, Base Services,Inc.,FortLeonardWood,Missouri,itsofficers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to recognize and bargain in good faithwithNationalAssociation of Government Employees,affiliatedwith Service Employees International Union,AFL-CIOas the exclusive bargaining representative ofthe employees in the bargaining unit described elsewherein this decision.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7of the Act.2.Take thefollowing affirmative actionwhich isdeemed necessary to effectuate the policiesof the Act(a)On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit concerning terms and conditions of employ-ment and, if an understanding is reached, embody the un-derstanding in a signed agreement:All employees of Base performing maintenance andsupply for the training and troop areas of theUnited StatesArmybase in Fort Leonard Wood,Missouri; but excluding office clerical employees,professionals employees,guards, supervisors as de-fined in the Act, and other employees.(b) Post at its Fort Leonard Wood,Missouri facilitiescopies of the attached notice marked "Appendix." t 4Copies of the notice,on forms provided by the RegionalDirector for Region 17, after being signed by Base's au-thorized representative, shall be posted by Base immedi-ately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-is If no exceptions are filed as providedby Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemedwaived forallpur-posesi4 If thisOrderis enforced by a judgment of a United States court ofappeals,the wordsin the notice reading"Posted by Orderof the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcingan Order ofthe NationalLabor Relations Board " BASE SERVICES179tices to employees are customarily posted.Reasonablesteps shall be taken by Base to ensure that the notices arenot altered,defaced,or covered by other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Base hastaken to comply.APPENDIXTo choosenot to engagein any of these protect-ed concerted activities.WE WILLNOT refuse to recognize and, on request, bar-gain in good faith with National Association of Govern-mentEmployees,affiliatedwithServiceEmployeesInternational Union,AFL-CIOas the exclusive bargain-ing representative of the employees in the bargainingunit described below:NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the NationalLaborRelations Act and has or-dered us to post and abideby thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionAll employeesof Base performing maintenance andsupplyfor thetraining and troop areas of theUnited StatesArmybase in FortLeonard Wood,Missouri;but excludingoffice clericalemployees,professionals employees,guards, supervisors as de-fined in theAct, andother employees.WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou bySection7 of the Act.WE WILL, onrequest, bargain with the Union and putinwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit described above.BASE SERVICES, INC.